DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2016/0293687 A1).
 	As to claim 1, Chang et al. teaches a display device (Figs. 1 and 2) comprising: 	a display panel including a first display area (first part of the display area, e.g.  top part) including first pixels ([0045-0046]: pixels include subpixels SP1, SP2, SP3), and a second display area (second part of the display area, e.g. bottom part) including a pixel portion ([0045]: SP1, SP2 and SP3), in which second pixels are disposed ([0045-0046]: pixels include subpixels SP1, SP2, SP3), and a transmission portion (W in Figs. 1 and 2), through which light is transmitted ([0048]: pass light), 	wherein the pixel portion ([0045-0046]: pixels include subpixels SP1, SP2, SP3) of the second display area (second part of the display area, e.g. bottom part) comprises: 	a base member (100 in Fig. 2); 	a metal layer (210 in Figs. 1-2; [0080]:chrome)  disposed on the base member (100 in Fig. 2) to define the transmission portion (W in Figs. 1-2;[0080]);.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0293687 A1) in view of Cho et al. (US 2018/0331124 A1).
As to claim 2, Chang et al. teaches the display device of claim 1, wherein each of the second pixels comprises: a light emitting element ([0045-0046]: pixels correspond to light emitting portions); but does not explicitly disclose a first transistor which controls a driving current supplied to the light emitting element; and a second transistor which selectively supplies a data voltage to a first node, which is a first electrode of the first transistor, wherein the hole includes a first hole overlapping a portion between an active area of the first transistor and an active area of the second transistor.
However, Cho et al. teaches a first transistor (T1 in Fig. 4) which controls a driving current supplied to the light emitting element ([0079]: driving current Id to the light emitting diode ED); and 


                    
    PNG
    media_image1.png
    661
    519
    media_image1.png
    Greyscale



 	As to claim 3, Chang et al. teaches the display device of claim 2, but does not explicitly disclose  wherein the first hole overlaps a second electrode of the second transistor connected to the first node. 	However, Cho et al. teaches wherein the first hole (68 in Fig. 8) overlaps a second electrode of the second transistor (T2 in Figs. 4 and 8) connected to the first node ([0080]: second transistor T2  transmits the data signal Dm received from the data line 171 to the source electrode S1 of the first transistor T1).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. such that the first hole overlaps a second electrode of the second transistor connected to the first node as taught by Cho et al. in order to provide an organic light emitting display apparatus capable of improving sharpness of a transmitted image.




 	As to claim 4, Chang et al. teaches the display device as discussed above, but does not explicitly disclose wherein each of the second pixels further comprises: a third transistor which selectively connects a second node, which is a second electrode of the first transistor, to a third node, which is a gate electrode of the first transistor; a fourth transistor which selectively supplies a first initialization voltage to the third node; and a fifth transistor configured to selectively supply a driving voltage to the first node, wherein the hole includes a second hole overlapping a portion between the active area of the first transistor and an active area of the fifth transistor.


    PNG
    media_image2.png
    661
    559
    media_image2.png
    Greyscale

 	However, Cho et al. teaches wherein each of the second pixels further comprises: a third transistor (T3 in Fig. 4)  which selectively connects a second node (see second node in Fig. 4 above), which is a second electrode of the first transistor (T1 in Fig. 4), to a third node (GN in Fig. 4), which is a 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. with a third transistor, a fourth transistor, and  a fifth transistor as taught by Cho et al. in order to provide an organic light emitting display apparatus capable of improving sharpness of a transmitted image.
 	As to claim 5, Chang et al. teaches the display device of claim 4, but does not explicitly disclose wherein the second hole overlaps a second electrode of the fifth transistor connected to the first node.
 	However, Cho et al. teaches wherein the second hole overlaps a second electrode of the fifth transistor ([0150]: contact hole 67 disposed on the source region 136e of the fifth transistor T5) connected to the first node (see first node in Fig. 4 above).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. such that the second hole overlaps a second electrode of the fifth transistor connected to the first node as taught by Cho et al. in order to provide an organic light emitting display apparatus capable of improving sharpness of a transmitted image.



    PNG
    media_image3.png
    661
    559
    media_image3.png
    Greyscale


 	However, Cho et al. teaches wherein each of the second pixels further comprises: a sixth transistor (T6 in Fig. 4) which selectively connects the second node to a fourth node (see fourth node in Fig. 4 above), which is a first electrode of the light emitting element (ED in Fig. 4), wherein the hole further includes a third hole (69 in Fig. 9) overlapping a portion between the active area of the first transistor (136a in Fig. 9) and an active area of the sixth transistor (T6 in Fig. 9).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. with a sixth transistor which selectively 
 	As to claim 7, Chang et al. teaches the display device of claim 6, but does not explicitly disclose wherein the third hole overlaps a first electrode of the sixth transistor connected to the second node. 	However, Cho et al. teaches wherein the third hole overlaps a first electrode of the sixth transistor ([0150]: contact hole 69 disposed on the drain region 137f of the sixth transistor T6)        connected to the second node (second node in Fig. 4 above).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. such that the third hole overlaps a first electrode of the sixth transistor connected to the second node as taught by Cho et al. in order to provide an organic light emitting display apparatus capable of improving sharpness of a transmitted image.
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0293687 A1) in view of Cho et al. (US 2018/0331124 A1), hereinafter Cho1 and further in view of Cho et al. (US 2020/0185484 A1), hereinafter Cho2.
 	As to claim 8, Chang et al. in view of Cho1 teaches the display device of claim 6, but does not explicitly disclose wherein each of the second pixels further comprises:  a seventh transistor which selectively supplies a second initialization voltage to the fourth node, wherein the hole further includes a fourth hole overlapping a portion between the active area of the sixth transistor and an active area of the seventh transistor. 	However, Cho2 teaches wherein each of the second pixels further comprises:  a seventh 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. in view of Cho1 such that the fourth hole overlaps a second electrode of the seventh transistor connected to the fourth node as taught by Cho2 in order to provide a display device in which a dead space is reduced. 	As to claim 10, Chang et al. in view of Cho1 teaches the display device of claim 8, but does not explicitly disclose wherein the active areas of each of the first transistor, the second transistor, the fifth transistor, the sixth transistor, and the seventh transistor is defined by a part of the first active layer. 	However, Cho2 teaches wherein the active areas of each of the first transistor, the second 
 	As to claim 12, Chang et al.  teaches the display device as discussed above, wherein each of the second pixels comprises: a light emitting element ([0045-0046]: pixels correspond to light emitting portions); but does not explicitly disclose a first transistor which controls a driving current supplied to the light emitting element; a second transistor which selectively supplies a data voltage to a first node, which is a first electrode of the first transistor; a third transistor which selectively connects a second node, which is a second electrode of the first transistor, to a third node, which is a gate electrode of the first transistor; a fourth transistor which selectively supplies a first initialization voltage to the third node; and a fifth transistor which selectively supplies a driving voltage to the first node, wherein the hole includes a first hole overlapping a portion between an active area of the second transistor and an active area of the fifth transistor.


    PNG
    media_image4.png
    426
    454
    media_image4.png
    Greyscale
 	However, Cho et al. teaches a first transistor (T1 in Fig. 4)  which controls a driving current supplied to the light emitting element ([0085];[0111]: first transistor T1 may control the quantity of current flowing from the first power source ELVDD to the second power source ELVSS via the organic light emitting element OLED);  a second transistor (T2 in Fig. 4) which selectively supplies a data voltage to a first node (N1 in Fig. 4), which is a first electrode of the first transistor (T1 in Fig. 4) ; 	a third transistor (T3 in Fig. 4) which selectively connects a second node (see second node in Fig. 4 above) , which is a second electrode of the first transistor (T1 in Fig. 4), to a third node (N2 in Fig. 4), which is a gate electrode of the first transistor (T1 in Fig. 4); a fourth transistor (T4 in Fig. 4) which selectively supplies a first initialization voltage (Vint1 in Fig. 4) to the third node (N2 in Fig. 4); and a fifth transistor (T5 in Fig. 4) which selectively supplies a driving voltage (ELVDD in Fig. 4) to the first node (N1 in Fig. 4), wherein the hole includes a first hole (CH1 in Fig. 5) overlapping a portion between an active area of the second transistor (T2 in Fig. 5) and an active area of the fifth transistor (T5 in Fig. 5). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. with a first transistor which controls a driving current supplied to the light emitting element, a second transistor which selectively supplies a data 

    PNG
    media_image5.png
    426
    460
    media_image5.png
    Greyscale
 	However, Cho et al. teaches wherein each of the second pixels further comprises: a sixth transistor (T6 in Fig. 4) which selectively connects the second node (see second node in Fig. 4 above) to 
	As to claim 17, Chang et al.  teaches the display device as discussed above, but does not explicitly disclose wherein the first hole and the second hole are spaced apart from each other in a first direction, and extend in a second direction crossing the first direction. 	However, Cho et al. teaches wherein the first hole (CH1 in Fig. 5) and the second hole (CH10 in Fig. 5) are spaced apart from each other in a first direction (DR2 in Fig. 5), and extend in a second direction (DR1 in Fig. 5)  crossing the first direction (DR2 in Fig. 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. such that the first hole and the second hole are spaced apart from each other in a first direction, and extend in a second direction crossing the first direction as taught by Cho et al.  in order to provide a display device in which a dead space is reduced.

    PNG
    media_image5.png
    426
    460
    media_image5.png
    Greyscale


 	However, Cho et al. teaches a first transistor (T1 in Fig. 4)  which controls a driving current supplied to the light emitting element ([0085];[0111]: first transistor T1 may control the quantity of current flowing from the first power source ELVDD to the second power source ELVSS via the organic light emitting element OLED);  a second transistor (T2 in Fig. 4) which selectively supplies a data voltage to a first node (N1 in Fig. 4), which is a first electrode of the first transistor (T1 in Fig. 4);  a third transistor (T3 in Fig. 4) which selectively connects a second node (see second node in Fig. 4 above) , which is a second electrode of the first transistor (T1 in Fig. 4), to a third node (N2 in Fig. 4), which is a gate electrode of the first transistor (T1 in Fig. 4); a fourth transistor (T4 in Fig. 4) which selectively supplies a first initialization voltage (Vint1 in Fig. 4) to the third node (N2 in Fig. 4); and a fifth transistor (T5 in Fig. 4) which selectively supplies a driving voltage (ELVDD in Fig. 4) to the first node (N1 in Fig. 4), a sixth transistor (T6 in Fig. 4) which selectively connects the second node (see second node in Fig. 4 above) to a fourth node (see fourth node in Fig. 4 above), which is a first electrode of the light emitting element (OLED in Fig. 4); and a seventh transistor (T7 in Fig. 4) which selectively supplies a second initialization voltage (Vint2 in Fig. 4) to the fourth node ([0118]:  transistor T7 supply the second initialization voltage of the second initialization power source Vint2 to the anode electrode of the organic light emitting element OLED),wherein the hole (CH1 in Fig. 5) overlaps a portion between an active area of the second transistor (T2 in Fig. 5) and an active area of the seventh transistor (T7 in Fig. 5). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. with a first transistor to seventh transistor and the hole with overlaps a portion between an active area of the second transistor and an active area as taught by Cho et al.  in order to provide a display device in which a dead space is reduced.
 	Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0293687 A1) in view of Cho et al. (US 2020/0185484 A1), hereinafter Cho1 and further in view of Cho et al. (US 2018/0331124 A1), hereinafter Cho2.
 	As to claim 15, Chang et al. in view of Cho1 teaches the display device of claim 14, but does not explicitly disclose wherein the second hole overlaps an active area of the sixth transistor. 	However, Cho2 teaches wherein the second hole overlaps an active area of the sixth transistor ([0150]: contact hole 69 disposed on a drain region 137f of the sixth transistor T6).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. in view of Cho1 such that the second hole overlaps an active area of the sixth transistor as taught by Cho2 in order to provide an organic light emitting display apparatus capable of improving sharpness of a transmitted image.
  	Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2016/0293687 A1) in view of Cho et al. (US 2020/0185484 A1) and further in view of Yang (US 2019/0259967 A1).
 	As to claim 19, Chang et al. in view of Cho et al. teaches the display device of claim 18, but does not explicitly disclose wherein the hole is bent at least once along the first active layer. 	However, Yang teaches wherein the hole is bent at least once along the first active layer ([0041]: source and drain metal layer 1635 is formed in the bending area 112 in hole 162). 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Chang et al. in view of Cho et al. with such that the hole is bent at least once along the first active layer as taught by Yang  in order to simplify manufacturing process and lower manufacturing cost.

Allowable Subject Matter
Claims 11, 13, 16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 11,  the prior art of record does not disclose applicant’s claimed invention: ”the display device of claim 4, wherein the pixel portion of the second display area further comprises:a second gate layer disposed on the first gate layer; a second active layer disposed on the second gate layer, wherein the second active layer comprises a second material different from the first material; anda third gate layer disposed on the second active layer, wherein the active areas of each of the third transistor and the fourth transistor is defined by a part of the second active layer.” 	As to claim 13, the prior art of record does not explicitly disclose “the display device of claim 12, wherein the first hole overlaps each of a second electrode of the second transistor and a second electrode of the fifth transistor connected to the first node.” 	As to claim 16, the prior art of record does not disclose applicant’s claimed invention: “the display device of claim 14, wherein the second hole overlaps a first electrode of the sixth transistor connected to the second node, and overlaps a second electrode of the seventh transistor connected to the fourth node.”
 	As to claim 20, the prior art of record does not disclose applicant’s claimed invention: “the display device of claim 18, wherein the hole overlaps each of a second electrode of the second transistor connected to the first node, a second electrode of the fifth transistor connected to the first node, a first electrode of the sixth transistor connected to the second node, and a second electrode of the seventh transistor connected to the fourth node.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY KHOO whose telephone number is (571)270-3698. The examiner can normally be reached Mon-Fri 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY KHOO/Primary Examiner, Art Unit 2624